DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 12 is objected to because of the following informalities:  the text “A method for fabricating a resistive random-access memory (RRAM) device, comprising” is suggested to be changed to “A method for fabricating a resistive random-access memory (RRAM) device, the method comprising” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strutt (US 2020/0343445).
Regarding claim 1, Strutt discloses, in FIG. 1A and in related text, a resistive random-access memory (RRAM) device, comprising: 
a first electrode (106); 
a second electrode comprising: a first layer (112) comprising a first metallic material (titanium); and a second layer (114) comprising a second metallic material (tantalum), wherein the second layer comprising the second metallic material is fabricated on the first layer comprising the first metallic material; and 
a switching oxide layer (108, 110) positioned between the first electrode and the second electrode, wherein the switching oxide layer comprises at least one transition metal oxide (Ta2O5) (see Strutt, [0039]-[0043]).
Regarding claim 2, Strutt discloses wherein the first metallic material (titanium) in the second electrode comprises titanium (see discussion on claim 1 above).
Regarding claim 3,Strutt discloses wherein the second metallic material (tantalum) in the second electrode comprises tantalum (see discussion on claim 1 above).
Regarding claim 4, Strutt discloses wherein a thickness of the first layer (112) comprising the first metallic material is between 0.2nm and 5nm (see Strutt, [0042]).
Regarding claim 5, Strutt discloses wherein a thickness of the second layer (114) comprising the second metallic material is between 5nm and 300nm (see Strutt, [0043]).
Regarding claim 6, Strutt discloses wherein the at least one transition metal oxide (Ta2O5) comprises at least one of HfOx or TaOy, wherein x≤2.0, and wherein y≤2.5 (see discussion on claim 1 above).
Regarding claim 7, Strutt discloses wherein the first electrode (106) comprises at least one of platinum or palladium (see Strutt, [0039]).
Regarding claim 8, Strutt discloses wherein a dimension of the RRAM device is not greater than 1 micrometer (µm), and wherein a dimension of the RRAM device is between 1 µm and 1nm (see Strutt, [0121]).
Regarding claims 9-11, Strutt discloses wherein the second layer (114) in the second electrode comprises an alloy of tantalum, wherein the alloy of tantalum further comprises at least one of hafnium, molybdenum, tungsten, niobium, or zirconium, wherein the alloy of tantalum comprises at least one of a binary alloy comprising tantalum, a ternary alloy comprising tantalum, a quaternary alloy comprising tantalum, a quinary alloy comprising tantalum, a senary alloy comprising tantalum, or a high order alloy comprising tantalum (see Strutt, [0043]).

Claim 12 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Strutt (US 2020/0343445).
Regarding claim 12, Strutt discloses, in FIGS. 1A and 2 and in related text, a method for fabricating a resistive random-access memory (RRAM) device, comprising: 
fabricating, on a first electrode (106), a switching oxide layer (108, 110) comprising at least one transition metal oxide (Ta2O5); and 
fabricating a second electrode on the switching oxide layer, comprising: fabricating a first layer (112) comprising a first metallic material (titanium); and fabricating, on the first layer comprising the first metallic material, a second layer (114) comprising a second metallic material (tantalum) (see Strutt, [0039]-[0043], [0058]).

Claims 1-3, 5 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2017/0117467).
Regarding claim 1, Chang discloses, in FIG. 1 and in related text, a resistive random-access memory (RRAM) device, comprising: 
a first electrode (108); 
a second electrode comprising: a first layer (116) comprising a first metallic material (titanium); and a second layer (110) comprising a second metallic material (tantalum), wherein the second layer comprising the second metallic material is fabricated on the first layer comprising the first metallic material; and 
a switching oxide layer (114) positioned between the first electrode and the second electrode, wherein the switching oxide layer comprises at least one transition metal oxide (HfO) (see Chang, [0015]-[0016]).
Regarding claim 2, Chang discloses wherein the first metallic material (titanium) in the second electrode comprises titanium (see discussion on claim 1 above).
Regarding claim 3, Chang discloses wherein the second metallic material (tantalum) in the second electrode comprises tantalum (see discussion on claim 1 above).
Regarding claim 5, Chang discloses wherein a thickness of the second layer (110 in FIG. 1; 356 in FIG. 8) comprising the second metallic material is between 5nm and 300nm (see Chang, [0015], [0049]).
Regarding claim 7, Chang discloses wherein the first electrode (108) comprises at least one of platinum or palladium (see Chang, [0015]).

Claims 12-14 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang (US 2017/0117467).
Regarding claim 12, Chang discloses, in FIGS. 1 and 4 and in related text, a method for fabricating a resistive random-access memory (RRAM) device, comprising: 
fabricating, on a first electrode (108), a switching oxide layer (114) comprising at least one transition metal oxide (HfO); and 
fabricating a second electrode on the switching oxide layer, comprising: fabricating a first layer (116) comprising a first metallic material (titanium); and fabricating, on the first layer comprising the first metallic material, a second layer (110) comprising a second metallic material (tantalum) (see Chang, [0015]-[0016], [0027], [0032]).
Regarding claim 13, Chang discloses wherein fabricating the first layer (116) comprising the first metallic material comprises fabricating a layer of titanium (see Chang, [0016]).
Regarding claim 14, Chang discloses wherein fabricating the second layer (110) of the second metallic material comprises fabricating a layer of tantalum (see Chang, [0015]).
Regarding claim 17, Chang discloses wherein the first electrode (108) comprises platinum or palladium (see Chang, [0015]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 4, 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chang.
Regarding claim 4, Chang discloses the device of claim 1.
Chang discloses wherein a thickness of the first layer (116 in FIG. 1; 364 in FIG. 8) comprising the first metallic material is greater than 0 nm (see Chang, [0049]).
Chang does not explicitly disclose wherein a thickness of the first layer is between 0.2nm and 5nm. 
However, the thickness of the first layer determines the resistance of the first layer, according to Pauillet’s law (                        
                            R
                            =
                            ρ
                            
                                
                                    L
                                
                                
                                    A
                                
                            
                             
                        
                    ; R is resistance, ρ is electrical resistivity; L is length or thickness; A is cross-sectional area). In other words, the thickness is a result effective variable for varying. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Regarding claim 6, Chang discloses the device of claim 1.
Chang discloses wherein the at least one transition metal oxide (HfO) comprises at least one of HfOx or TaOy (see Chang, [0016] and discussion on claim 1 above).
Chang does not explicitly disclose wherein x≤2.0, and wherein y≤2.5.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, MPEP § 2144.05.
Regarding claim 8, Chang discloses the device of claim 1.
Chang discloses wherein a dimension of the RRAM device is greater than 0 micrometer (see Chang, FIG. 1: width d2 of first electrode 108 is greater than the opening d1).
Chang does not explicitly disclose wherein a dimension of the RRAM device is not greater than 1 micrometer (µm), and wherein a dimension of the RRAM device is between 1 µm and 1nm.
However, the dimension (width or cross-sectional area) of the first electrode of the RRAM device determines the resistance of the first electrode, according to Pauillet’s law (                        
                            R
                            =
                            ρ
                            
                                
                                    L
                                
                                
                                    A
                                
                            
                             
                        
                    ; R is resistance, ρ is electrical resistivity; L is length or thickness; A is cross-sectional area). In other words, the dimension is a result effective variable for varying. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.

Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Terai (US 2014/0241038).
Regarding claim 9, Chang discloses the device of claim 1.
Chang discloses wherein the second layer (110) in the second electrode comprises tantalum (see Chang, [0015]).
Chang does not explicitly disclose an alloy of tantalum.
Terai teaches that an electrode layer comprises tantalum or an alloy of tantalum (see Terai, [0054]). Thus Terai teaches an alloy of tantalum.
Chang and Terai are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chang with the features of Terai because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chang to include an alloy of tantalum, as taught by Terai, because it is simple substitution of one known element for another to obtain predictable results (as electrode layer for resistive memory device). See MPEP § 2143.
Regarding claim 10, Chang in view of Terai teaches the device of claim 9.
Terai teaches wherein the alloy of tantalum further comprises at least one of hafnium, molybdenum, tungsten, niobium, or zirconium (see Terai, [0054]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 9.
Regarding claim 11, Chang in view of Terai teaches the device of claim 10.
Terai teaches wherein the alloy of tantalum comprises at least one of a binary alloy comprising tantalum, a ternary alloy comprising tantalum, a quaternary alloy comprising tantalum, a quinary alloy comprising tantalum, a senary alloy comprising tantalum, or a high order alloy comprising tantalum (see Terai, [0054]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 9.

Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chang.
Regarding claim 15, Chang discloses the method of claim 14.
Chang discloses wherein fabricating the first layer (116 in FIG. 1; 364 in FIG. 8) comprising the first metallic material comprises depositing a layer of a first metal having a thickness greater than 0 nm (see Chang, [0049]).
Chang does not explicitly disclose a layer of a first metal having a thickness between 0.2nm and 5nm.
However, the thickness of the first metal determines the resistance of the first metal, according to Pauillet’s law (                        
                            R
                            =
                            ρ
                            
                                
                                    L
                                
                                
                                    A
                                
                            
                             
                        
                    ; R is resistance, ρ is electrical resistivity; L is length or thickness; A is cross-sectional area). In other words, the thickness is a result effective variable for varying. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling of the claimed invention to have the claimed range/value through routine experimentation and optimization. Also, applicant has not disclosed that the claimed range is for a particular unobvious purpose, produces an unexpected result, or otherwise critical. See MPEP § 2144.05.
Regarding claim 16, Chang discloses the method of claim 14.
Chang discloses wherein the at least one transition metal oxide (HfO) comprises at least one of HfOx or TaOy (see Chang, [0016] and discussion on claim 12 above).
Chang does not explicitly disclose wherein x<2.0, and wherein y<2.5.
However, generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also, MPEP § 2144.05.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chang in view of Terai (US 2014/0241038).
Regarding claim 18, Chang discloses the method of claim 14.
Chang discloses wherein fabricating, on the first layer comprising the first metallic material, the second layer (110) comprising the second metallic material comprises fabricating tantalum (see Chang, [0015]).
Chang does not explicitly disclose an alloy of tantalum.
Terai teaches that an electrode layer comprises tantalum or an alloy of tantalum (see Terai, [0054]). Thus Terai teaches an alloy of tantalum.
Chang and Terai are analogous art because they both are directed to resistive memory devices and one of ordinary skill in the art would have had a reasonable expectation of success to modify Chang with the features of Terai because they are from the same field of endeavor.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Chang to include an alloy of tantalum, as taught by Terai, because it is simple substitution of one known element for another to obtain predictable results (as electrode layer for resistive memory device). See MPEP § 2143.
Regarding claim 19, Chang in view Terai teaches the method of claim 18.
Terai teaches wherein the alloy of tantalum further comprises at least one of hafnium, molybdenum, tungsten, niobium, or zirconium (see Terai, [0054]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 18.
Regarding claim 20, Chang in view of Terai teaches the method of claim 19.
Terai teaches wherein the alloy of tantalum comprises at least one of a binary alloy comprising tantalum, a ternary alloy comprising tantalum, a quaternary alloy comprising tantalum, a quinary alloy comprising tantalum, a senary alloy comprising tantalum, or a high order alloy comprising tantalum (see Terai, [0054]), with the same analogous prior art and field of endeavor statement and the same motivation as provided for in claim 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIH TSUN A CHOU whose telephone number is (408)918-7583. The examiner can normally be reached M-F 8:00-16:00 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIH TSUN A CHOU/Primary Examiner, Art Unit 2811